                                           Case 1:20-cv-01901-RMI Document 6 Filed 04/17/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     SALVADOR ROLAND CHAVEZ SOL,                         Case No. 20-cv-01901-RMI
                                   9                    Plaintiff,
                                                                                             ORDER OF DISMISSAL WITH LEAVE
                                  10             v.                                          TO AMEND
                                  11     SAN FRANCISCO COUNTY JAIL                           Re: Dkt. No. 1
                                         FACILITY,
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13

                                  14          Plaintiff, a detainee, filed a pro se civil rights complaint under 42 U.S.C. § 1983. He has

                                  15   been granted leave to proceed in forma pauperis (dkt. 5) and has consented to the jurisdiction of a

                                  16   Magistrate Judge (dkt. 4).

                                  17                                              DISCUSSION

                                  18          Standard of Review

                                  19          Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  20   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §

                                  21   1915A(a). In its review, the court must identify any cognizable claims, and dismiss any claims

                                  22   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  23   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  24   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  25   Cir. 1990).

                                  26          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  27   claim showing that the pleader is entitled to relief. Specific facts are not necessary; the statement

                                  28   need only “‘give the defendant fair notice of what the . . . claim is and the grounds upon which it
                                           Case 1:20-cv-01901-RMI Document 6 Filed 04/17/20 Page 2 of 3




                                   1   rests.’”” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted). Although in order to state

                                   2   a claim a complaint “does not need detailed factual allegations, . . . a plaintiff's obligation to

                                   3   provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and

                                   4   a formulaic recitation of the elements of a cause of action will not do. Factual allegations must be

                                   5   enough to raise a right to relief above the speculative level . . . .” Bell Atlantic Corp. v. Twombly,

                                   6   550 U.S. 544, 555 (2007) (citations omitted). A complaint must proffer “enough facts to state a

                                   7   claim to relief that is plausible on its face.” Id. at 570. The United States Supreme Court has

                                   8   recently explained the “plausible on its face” standard of Twombly: “While legal conclusions can

                                   9   provide the framework of a complaint, they must be supported by factual allegations. When there

                                  10   are well-pleaded factual allegations, a court should assume their veracity and then determine

                                  11   whether they plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679

                                  12   (2009).
Northern District of California
 United States District Court




                                  13             To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements: (1)

                                  14   that a right secured by the Constitution or laws of the United States was violated, and (2) that the

                                  15   alleged deprivation was committed by a person acting under the color of state law. West v. Atkins,

                                  16   487 U.S. 42, 48 (1988).

                                  17             Legal Claims

                                  18             It is difficult to discern much of Plaintiff’s complaint. The complaint will be dismissed

                                  19   with leave to amend to provide more information and a clearer description of his claims. Plaintiff

                                  20   must identify the specific defendants by name and describe how they violated his constitutional

                                  21   rights. For example, with respect to Plaintiff’s medical claim he must identify the defendant that

                                  22   provided him with the medication, why he was provided with the medication, and more

                                  23   information about whether he suffered a heart attack or other medical problems as a result.

                                  24   Plaintiff must also write legibly so that the court can understand his allegations.

                                  25                                               CONCLUSION

                                  26             The complaint is DISMISSED with leave to amend in accordance with the standards set

                                  27   forth above. The amended complaint must be filed within forty-two (42) days of the date this

                                  28   order is filed and must include the caption and civil case number used in this order and the words
                                                                                           2
                                            Case 1:20-cv-01901-RMI Document 6 Filed 04/17/20 Page 3 of 3




                                   1   AMENDED COMPLAINT on the first page. Because an amended complaint completely replaces

                                   2   the original complaint, Plaintiff must include in it all the claims he wishes to present. See Ferdik v.

                                   3   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). He may not incorporate material from the original

                                   4   complaint by reference. Failure to amend within the designated time will result in the dismissal of

                                   5   this case.

                                   6            It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the court informed

                                   7   of any change of address by filing a separate paper with the clerk headed “Notice of Change of

                                   8   Address,” and must comply with the court's orders in a timely fashion. Failure to do so may result

                                   9   in the dismissal of this action for failure to prosecute pursuant to Federal Rule of Civil Procedure

                                  10   41(b).

                                  11            IT IS SO ORDERED.

                                  12   Dated: April 17, 2020
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                       ROBERT M. ILLMAN
                                  15                                                                   United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           3
